Citation Nr: 0836589	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-08 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for status-post injury and meniscectomy of the right 
knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from February 1961 
to February 1963.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Board finds that this appeal must be remanded for 
additional development.  First, in his substantive appeal, 
the veteran stated that his right knee had worsened.  VA's 
duty to assist includes providing a new medical examination 
when a veteran asserts or provides evidence that a disability 
has worsened and the available evidence is too old for an 
adequate evaluation of the current condition.  See Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. 
§ 3.326 (a) (2007).  The most recent knee examination was in 
February 2004.  In his March 2005 substantive appeal, the 
veteran reported that the condition of his right knee had 
deteriorated and that he was scheduled for right knee 
replacement surgery after recovering from two heart attacks.  
Accordingly, the RO must provide the veteran with an 
additional examination. 

Second, the veteran has stated that he receives private 
medical treatment for his right knee disorders, but no such 
treatment records are associated with the claims file.  VA's 
duty to assist includes making reasonable efforts to obtain 
private medical records.  38 C.F.R. § 3.159(c)(1), (2).  
Although in September 2004, VA requested that the veteran 
send in an authorized release form for the private medical 
records, he did not do so.  An additional attempt to obtain a 
release and the relevant records is required in order to 
obtain a coherent picture of the veteran's right knee 
disorders.  Accordingly, the RO must attempt to obtain all 
relevant private medical records.

Accordingly, the case is remanded for the following action:

1.  The RO must again contact the veteran 
and afford him the opportunity to identify 
by name, address and dates of treatment or 
examination any medical records that 
pertain to his right knee disorders.  
Subsequently, and after securing the 
proper authorizations where necessary, the 
RO must make arrangements to obtain all 
the records of treatment or examination 
from all the sources listed by the veteran 
which are not already on file.  All 
information obtained must be made part of 
the file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.  The RO must schedule the veteran for a 
VA joints examination to determine the 
current severity of his service-connected 
right knee disorders.  The VA claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and 
studies, to include range of motion 
testing of the right knee, expressed in 
degrees, with standard ranges provided for 
comparison purposes, must be accomplished, 
and all clinical findings must be reported 
in detail and correlated to a specific 
diagnosis.  The examiner must describe all 
symptomatology due to the veteran's 
service-connected right knee disorders.  
It must also be determined whether there 
is weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected right knee disabilities, 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.  The examiner must provide 
an opinion on the impact of the service-
connected disabilities on the veteran's 
ability to work, as well as any resultant 
limitation of function of the right knee.  
With respect to any subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
right knee, the presence and degree of, or 
absence of, muscle atrophy attributable to 
the service-connected right knee, the 
presence or absence of changes in 
condition of the skin indicative of disuse 
due to the service-connected right knee, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to the 
service-connected right knee.  The 
rationale for each opinion expressed must 
also be provided.  The report prepared 
must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




